DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7,9-13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 20200243450 A1; Cho) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Cho discloses a semiconductor package, comprising: a base substrate (Fig. 6, 300; ¶56) including a circuit layer; an interposer package disposed on the base substrate; and a first semiconductor chip (Fig. 6, 221; ¶56) and at least one second semiconductor chip (Fig. 6, 222; ¶56) disposed on the interposer package, wherein the interposer package includes: a first redistribution structure (Fig. 6,140; ¶57) including one or more insulating layers (Fig. 6, 141; ¶57) and a first redistribution layer (Fig. 6, 143; ¶66) disposed on each of the one or more insulating layers, and having a first surface (top) on which the first semiconductor chip and the at least one second semiconductor chip are disposed and a second surface (bottom) opposing the first surface; at least one bridge chip (Fig. 6, 121 or 122; ¶57) disposed on the second surface of the first redistribution structure and including a bridge circuit configured to electrically connect the first semiconductor chip to one of the at least one second semiconductor chip; a vertical connection structure (Fig. 6, 110; ¶57) disposed on the second surface of the first redistribution structure, and including a plurality of wiring layers (Fig. 6, 111ab; ¶64) electrically connected to the first semiconductor chip and the one of the at least one second semiconductor chip and disposed on different levels; an encapsulant (Fig. 6, 130; ¶57) disposed on the second surface of the first redistribution structure and encapsulating the at least one bridge chip and the vertical connection structure; and a second redistribution structure (Fig. 6, 170; ¶60) disposed on the encapsulant and having a second redistribution layer (Fig. 6, 133; ¶60) electrically connected to the plurality of wiring layers of the vertical connection structure, and wherein each of the first semiconductor chip and the one of the at least one second semiconductor chip is electrically connected to the bridge circuit of one or more of the at least one bridge chip and the plurality of wiring layers of the vertical connection structure through the first redistribution layer.
 	Regarding claim 2, Cho discloses the semiconductor package of claim 1, wherein the vertical connection structure  (Fig. 6, 110; ¶57) includes: a first frame insulating layer (Fig. 6, 111a; ¶64) in contact with the second surface of the first redistribution structure (Fig. 6,140; ¶57); a first wiring layer (Fig. 6, 112a; ¶60), from among the plurality of wiring layers, in contact with the second surface of the first redistribution structure and buried in the first frame insulating layer; a second wiring layer (Fig. 6,113a; ¶64), from among the plurality of wiring layers, disposed on a surface of the first frame insulating layer opposing the surface of the first frame insulating layer in which the first wiring layer is buried; a second frame insulating layer (Fig. 6, 111b; ¶64) disposed on the first frame insulating layer and covering the second wiring layer; a third wiring layer (Fig. 6, 113b; ¶64), from among the plurality of wiring layers, disposed on the second frame insulating layer; a first wiring via  (Fig. 6,113a; ¶64) penetrating the first frame insulating layer and electrically connecting the first wiring layer to the second wiring layer; and a second wiring via (Fig. 6, 113b; ¶64) penetrating the second frame insulating layer and electrically connecting the second wiring layer to the third wiring layer
 	Wiring vias 113a and 113b are integral with second and third wiring layers.
 
Regarding claim 3, Cho discloses the semiconductor package of claim 1, wherein the first redistribution structure (Fig. 6,140; ¶57) further includes a first redistribution via (Fig. 6, location of 142; ¶57) penetrating the one or more insulating layers  (Fig. 6, 141; ¶57) and electrically connecting the first redistribution layer to the bridge circuit  (Fig. 6, 121 or 122; ¶57) , of one of the at least one bridge chip, and the plurality of wiring layers (Fig. 6, 110; ¶57).  
Regarding claim 4, Cho discloses the  semiconductor package of claim 1, wherein the first redistribution layer (Fig. 6, 141; ¶57) includes: a first redistribution circuit (Fig. 6,  a  142; ¶57) connecting the first semiconductor chip (Fig. 6, 221; ¶56) to the bridge circuit of one of the at least one bridge chip (Fig. 6, 121 or 122; ¶57); a second redistribution circuit (Fig. 6, 142; ¶57)  connecting the one of the at least one second semiconductor chip  (Fig. 6, 222; ¶56)  to the bridge circuit of the one of the at least one bridge chip (Fig. 6, 121 or 122; ¶57); and a third redistribution circuit (Fig. 6, 142; ¶57) connecting the first semiconductor chip and the one of the at least one second semiconductor chip to the plurality of wiring layers. (Fig. 6, 110; ¶57)
Regarding claim 5, Cho discloses the semiconductor package of claim 4, further comprising: a first internal connection bump (Fig. 6, 180; ¶60) connecting the second redistribution layer (Fig. 6, 133; ¶60) of the second redistribution structure (Fig. 6, 170; ¶60) to the circuit layer of the base substrate (Fig. 6, 300; ¶56), second internal connection bumps (Fig. 6, 222b; ¶85) connecting the first semiconductor chip (Fig. 6, 221; ¶56) and the one of the at least one second semiconductor chip (Fig. 6, 222; ¶56)  to the first redistribution circuit   (Fig. 6, 142; ¶57) and the second redistribution circuit  (Fig. 6, 142; ¶57), respectively, and third internal connection bumps (Fig. 6, 221b; ¶85) connecting the first semiconductor chip and the one of the at least one second semiconductor chip to the third redistribution circuit (Fig. 6, 142; ¶57).  
Regarding claim 7, Cho discloses the semiconductor package of claim 1, wherein a line width of the bridge circuit  (Fig. 6, 121 or 122; ¶57), of one of the at least one bridge chip, is smaller (¶73) than a line width of each of the first redistribution layer (Fig. 6, 142; ¶57) and the second redistribution layer (Fig. 6, 133; ¶60).  
 	Regarding claim 9, Cho discloses the semiconductor package of claim 1, wherein the second redistribution structure (Fig. 6, 170; ¶60) further includes a redistribution via  (Fig. 6, location of 133; ¶60) configured to electrically connect the second redistribution layer to a wiring layer  (Fig. 6, 112c; ¶57) from among the plurality of wiring layers adjacent to the second redistribution layer.  
Regarding claim 10, Cho discloses the semiconductor package of claim 1, wherein the at least one second semiconductor chip  (Fig. 6, 222; ¶56) is a plurality of second semiconductor chips (¶87-88) spaced apart from each other in a horizontal direction,  and wherein the at least one bridge chip  (Fig. 6, 121 and 122; ¶57) is a plurality of bridge chips that are configured to electrically connect each of the plurality of second semiconductor chips to the first semiconductor chip. (Fig. 6, 221; ¶56) 
Regarding claim 11, Cho discloses the semiconductor package of claim 1, wherein the at least one bridge chip (Fig. 6,  122; ¶57) further includes a plurality of front-surface bridge pads (location of 142 directly on bridge) disposed on a surface adjacent to the bridge circuit, a rear-surface bridge pad (location of 112c directly on bridge) disposed on a surface opposing the surface on which the plurality of front-surface bridge pads are disposed, and a through via (Fig. 12, 120e; ¶96) connecting at least a portion of the plurality of front-surface bridge pads to the rear-surface bridge pad
Regarding claim 12, Cho discloses the semiconductor package of claim 1, wherein the first semiconductor chip (Fig. 6, 221; ¶87-88) includes a logic chip , and wherein the at least one second semiconductor chip (Fig. 6, 2221; ¶87-88) includes a memory chip.  
Regarding claim 13, Chon discloses the semiconductor package of claim 1, wherein the one of the at least one second semiconductor chip (Fig. 6, 221;¶47,56 HBMs have a stacked configuration) includes a plurality of semiconductor chips stacked (¶87-88) in a direction perpendicular to the first surface of the first redistribution structure.  (Fig. 6,140; ¶57)
Regarding claim 18, Cho discloses a semiconductor package, comprising: a base substrate (Fig. 6, 300; ¶56) including a circuit layer; an interposer package disposed on the base substrate; a first semiconductor chip (Fig. 6, 221; ¶56) and a second semiconductor chip  (Fig. 6, 222; ¶56) disposed on the interposer package; first internal connection bumps  (Fig. 6, 180; ¶60) disposed between the base substrate and the interposer package; second internal connection bumps (Fig. 6, 221b; ¶85) and third internal connection bumps  (Fig. 6, 222b; ¶85) disposed between the interposer package and the first semiconductor chip, and disposed between the interposer package and the second semiconductor chip; and an external connection bump (Fig. 6, 320; ¶84) disposed on a side of the base substrate that is opposite from a surface of the base substrate that faces the first internal connection bumps, and the external connection bump electrically connected to the circuit layer, wherein each of the first semiconductor chip and the second semiconductor chip respectively includes: a plurality of first interconnection pads (Fig. 6, 221p; ¶56) and a plurality of second interconnection pads  (Fig. 6, 222p; ¶56) connected to respective ones of the second internal connection bumps; and a plurality of first external connection pads  (Fig. 6, 221p; ¶56) and a plurality of second external connection pads  (Fig. 6, 221p; ¶56) connected to respective ones of the third internal connection bumps, and wherein the interposer package includes: a first redistribution layer  (Fig. 6, 142; ¶57) including a first redistribution circuit  (Fig. 6, 142; ¶57) connected to the plurality of first interconnection pads through the second internal connection bumps, a second redistribution circuit  (Fig. 6, 142; ¶57) connected to the plurality of second interconnection pads through the second internal connection bumps, and a third redistribution circuit  (Fig. 6, 142; ¶57) connected to the plurality of first external connection pads and the plurality of second external connection pads through the third internal connection bumps, and the first redistribution layer is a part of a first redistribution structure  (Fig. 6, 140; ¶57) that has a first surface on which the first semiconductor chip and the second semiconductor chip are disposed and a second surface opposing the first surface; a bridge chip  (Fig. 6, 121 and 122; ¶57) disposed on the second surface of the first redistribution structure and electrically connecting the first redistribution circuit to the second redistribution circuit; a vertical connection structure  (Fig. 6, 110; ¶57) disposed on the second surface of the first redistribution structure, the vertical connection structure including a first through-hole  (Fig. 6, 110H1 or 110H2; ¶58) accommodating the bridge chip and further including a plurality of wiring layers electrically connected to the third redistribution circuit; an encapsulant (Fig. 6, 130; ¶58) encapsulating the vertical connection structure and the bridge chip; and a second redistribution structure disposed on the encapsulant and having a second redistribution layer (Fig. 6, 133; ¶60) electrically connected to the plurality of wiring layers of the vertical connection structure, where the second redistribution layer is connected to the circuit layer of the base substrate through the first internal connection bumps, and wherein a pitch of each of the plurality of first interconnection pads and the plurality of second interconnection pads is smaller than a pitch of each of the plurality of first external connection pads and the plurality of second external connection pads.  
Regarding claim 19, Cho discloses the semiconductor package of claim 18, further comprising: a passive electrical component (Fig. 6, 150 or 160; ¶59) disposed on the second surface of the first redistribution structure  (Fig. 6, 140; ¶57) and electrically connected to at least one of the first semiconductor chip and the second semiconductor chip (Fig. 6, 222; ¶56)through the first redistribution layer (Fig. 6, 142; ¶57), wherein the vertical connection structure further includes a second through-hole (Fig. 6, 110H3; ¶59) that accommodates the passive electrical component.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20200243450 A1; Cho) in view of Ganesan et al. (US 11302643 B2; Ganesan).
Regarding claim 6, Cho discloses the  semiconductor package of claim 5, wherein a size of the first internal connection bump (Fig. 6, 180; ¶60) is greater than a size of each of the second internal connection bumps (Fig. 6,222b/221b; ¶85) and the third internal connection bumps (Fig. 6, 180; ¶60), but is silent on and wherein the size of the third internal connection bumps is greater than the size of the second internal connection bumps.  
Ganesan discloses a package device where third internal bumps (Fig. 6d, 650-2 over vertical interconnect; column 14 lines 25-35 ) are greater than the second internal bumps. (Fig. 6d, 650-1 not labeled on bridge; column 14 lines 25-35 )
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art  to vary the size of under bump metals for accommodating high density circuitry in a bridge relative to less dense circuitry.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20200243450 A1; Cho) in view of Darmawikarta et al. (US 20190295951 A1; Dar).
Regarding claim 8, Cho discloses the  semiconductor package of claim 1, but is silent on wherein the bridge circuit, of one of the at least one bridge chip (Fig. 1, 140;¶22), has bridge patterns in a form of a line and space, a line width of each of the bridge patterns is 2 m or less, and a distance between adjacent bridge patterns from among the bridge patterns is 2 m or less.  
Dar discloses multi interconnect bridge having ultrafine line-space of 2x2m (¶2)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a line width and distance (space) of  2x2m, for forming a multi die bridge having an ultrafine line-space configuration.
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20200243450 A1; Cho) in view of Mallik et al. (US 20200395313 A1; Mallik).
Regarding claim 14, Cho discloses a semiconductor package, comprising: a base substrate (Fig. 6, 300; ¶56); an interposer package disposed on the base substrate and including at least one bridge chip (Fig. 6, 121 or 122; ¶57)  having a bridge circuit; and at least one first semiconductor chip (Fig. 6, 221; ¶56)  and at least one second semiconductor chip (Fig. 6, 222; ¶56) disposed on the interposer package and each overlapping at least a portion of the at least one bridge chip in a direction perpendicular to an upper surface of the interposer package, wherein the at least one first semiconductor chip includes a plurality of first interconnection pads (Fig. 6, 221p; ¶56) disposed in a first region overlapping the at least one bridge chip and a plurality of first external connection pads (Fig. 6, 221p; ¶56) disposed in a second region which does not overlap the at least one bridge chip, wherein the at least one second semiconductor chip  (Fig. 6, 222; ¶56) includes a plurality of second interconnection pads  (Fig. 6, 222p; ¶56)  disposed in a third region overlapping the at least one bridge chip and a plurality of second external connection pads  (Fig. 6, 222p; ¶56) disposed in a fourth region which does not overlap the at least one bridge chip, wherein the plurality of first interconnection pads are connected to the plurality of second interconnection pads through the bridge circuit (Fig. 6, 121 or 122; ¶57) of the at least one bridge chip, but is silent on and wherein a size of each of the plurality of first interconnection pads and the plurality of second interconnection pads is smaller than a size of each of the plurality of first external connection pads and the plurality of second external connection pads.
Mallik discloses a package device where internal chip pads (Fig. 1b, 123;¶39) are smaller than external chip pads (Fig. 1b, 123;¶39)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have smaller internal chip pads for accommodating high density bridge circuitry.
Regarding claim 15, Cho in view of Mallik discloses the semiconductor package of claim 14, wherein the at least one bridge chip is a plurality of bridge chips (Fig. 6, 121 and 122; ¶57 Cho) overlapping the at least one first semiconductor chip  (Fig. 6, 221; ¶56 Cho) and the at least one second semiconductor chip (Fig. 6, 222; ¶56 Cho) and spaced apart from each other, and wherein the interposer package has a plurality of through-holes (Fig. 6, 110H1/110H2; ¶58 Cho) accommodating the plurality of bridge chips, respectively.  
Regarding claim 16, Cho in view of Mallik discloses the semiconductor package of claim 14, wherein the at least one second semiconductor chip  (Fig. 6, 222; ¶56 Cho) is a plurality of second semiconductor chips surrounding the at least one first semiconductor chip  (Fig. 6, 221; ¶56 Cho), and wherein the at least one bridge chip is a plurality of bridge chips  (Fig. 6, 121 and 122; ¶57 Cho) configured to electrically connect each of the plurality of second semiconductor chips to the at least one first semiconductor chip.  
Regarding claim 17, Cho in view of Mallik discloses the semiconductor package of claim 14, wherein the at least one first semiconductor chip (Fig. 6, 221; ¶56 Cho) is a plurality of first semiconductor chips spaced apart from each other, wherein the at least one second semiconductor chip (Fig. 6, 222; ¶56 Cho) are pluralities of second semiconductor chips surrounding the plurality of first semiconductor chips, (Fig. 9;¶92 Cho) respectively, and wherein the at least one bridge chip is a plurality of bridge chips  (Fig. 6, 121 and 122; ¶57 Cho) configured to electrically connect the pluralities of second semiconductor chips to at least one of the plurality of first semiconductor chips.  
 Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20200243450 A1; Cho) in view of Ganesan et al. (US 11302643 B2; Ganesan).
Regarding claim 20, Cho discloses semiconductor package of claim 18, further comprising: a first protective layer (Fig. 6, 210; ¶89) covering the first redistribution layer  (Fig. 6, 142; ¶57): a second protective layer  (Fig. 6, 170; ¶57) covering the second redistribution layer (Fig. 6, 133; ¶60), a first under bump metal (Fig. 6,  copper pillar; ¶83) penetrating the second protective layer and connecting the second redistribution layer  (Fig. 6, 133; ¶60) to one of the first internal connection bumps (Fig. 6, 180; ¶60) but is silent on second under bump metals penetrating the first protective layer and connecting the first redistribution circuit and the second redistribution circuit to respective ones of the second internal connection bumps:  and third under bump metals penetrating the first protective layer and connecting the third redistribution circuit to respective ones of the third internal connection bumps, wherein a size of the first under bump metal is greater than a size of each of the second under bump metals and the third under bump metals, and wherein the size of the third under bump metals is greater than the size of the second under bump metals.
At issue is adding under bump metals to bumps 222b and 221b which are already smaller than first internal bumps (and under bump metal) 180.
Ganesan discloses a package device where second (Fig. 6d, 652-3; column 14 lines 6-27 ) and third bump metals  (Fig. 6d, 654-3; column 14 lines 6-27 ) penetrate a protective layer  (Fig. 6e, 617; column 14 lines 6-27 ) . The third under bump metal is greater than the second under bump metal.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add under bump metals for making better electric connections  to vary the size of under bump metals for accommodating high density circuitry in a bridge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816